              Case 5:18-cr-00258-EJD Document 639 Filed 12/14/20 Page 1 of 1




 1                                         CERTIFICATE OF SERVICE

 2      The undersigned hereby certifies that she is an employee of the office of the United States

 3 Attorney, Northern District of California and is a person of such age and discretion to be

 4 competent to serve papers. The undersigned certifies that she caused copies of

 5
          UNITED STATES’ OMNIBUS REPLY IN SUPPORT OF UNITED STATES’ MOTION TO
 6       REJOIN THE TRIALS OF DEFENDANTS ELIZABETH HOLMES AND RAMESH “SUNNY”
           BALWANI PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 8(b) AND
 7       MOTION TO EXCLUDE TESTIMONY FROM DR. MECHANIC PURSUANT TO FEDERAL
                           RULES OF EVIDENCE 401, 402, 403, AND 702
 8
                                                           and
 9
10            DECLARATION OF VANESSA BAEHR-JONES IN SUPPORT OF UNITED STATES’
                                     OMNIBUS REPLY,
11
   in the case of UNITED STATES V. ELIZABETH HOLMES and RAMESH SUNNY BALWANI
12 CR 18-00258-EJD was served on the party in this action, by mailing a true copy thereof, addressed as
   follows:
13
                                          Lance Wade, Esq.
14                                       Kevin Downey, Esq.
                                          Amy Saharia, Esq.
15                                         Katie Trefz, Esq.
                                      Williams & Connolly LLP
16                                    725 Twelfth Street, N.W.
                                       Washington, DC 20005
17                (By Hand Delivery), I caused such envelope to be delivered by hand to the person or
                  offices of each addressee(s) above.
18
                   X (By Email Via USAfx), I caused each such document was served by Email to the
19                person or offices of each addressee(s) above.
20                (By Mail), I caused each such envelope, with postage thereon fully prepaid, to be
                  placed in the United States mail at San Jose, California.
21                (By Fed Ex), I caused each such envelope to be delivered by FED EX to the address
                  listed above.
22
            I declare under penalty of perjury that the foregoing is true and correct.
23

24 Dated: December 14, 2020

25

26                                                                /s/
                                                                  VANESSA BAEHR-JONES
27                                                                Assistant United States Attorney
                                                                  U.S. Attorney’s Office
28


     CERTIFICATE OF SERVICE
